577 F.2d 105
UNITED STATES of America, Appellee,v.Christine LARK, Appellant.
No. 77-3321.
United States Court of Appeals,Ninth Circuit.
June 16, 1978.As Amended on Denial of Rehearing July 20, 1978.

1
Claudia A. Wilken, Asst. Federal Public Defender, San Francisco, Cal., for appellant.


2
Mark L. Webb, Asst. U. S. Atty., San Francisco, Cal., for appellee.


3
Before CHAMBERS and KILKENNY, Circuit Judges, and KELLEHER, District Judge.*


4
Appellant failed to object or except to the giving of the Allen instruction.  Allen v. United States, 164 U.S. 492, 17 S.Ct. 154, 41 L.Ed. 528 (1896).  Our examination of the record convinces us that appellant is in no position to raise the question at this time.  The judgment of conviction is affirmed.


5
Apellant's other contentions: (1) that the judge abused his discretion in failing to interrogate the potential jurors in accordance with her requests, (2) that the government failed to comply with the discovery requirements of Rule 16, F.R.Crim.P., and (3) that the government's failure to disclose to her that it intended to use her statement, in which she disclosed that she knew the combination to her codefendant's suitcase was error, are meritless.



*
 The Honorable Robert J. Kelleher, United States District Judge for the Central District of California, sitting by designation